Case: 15-10042      Document: 00513454763         Page: 1    Date Filed: 04/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10042                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                             April 6, 2016
DELORIS PHILLIPS,                                                          Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

CITY OF DALLAS, also known as The "One"/ "Oneness" Entity; DALLAS
POLICE DEPARTMENT, also known as The "One"/ "Oneness" Entity;
UNITED PARCEL SERVICE, INCORPORATED, also known as The "One"/
"Oneness" Entity; FEDERAL BUREAU OF INVESTIGATION, also known as
The "One"/ "Oneness" Entity; MICHAEL RAWLINGS, Dallas Mayor
(connection to "one"/"oneness"); DAVID BROWN, D.P.D Police Chief
(connection to "one"/"oneness"); HERB COTNER, D.P.D. Corporal (connection
to "one"/"oneness"),

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-3131


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10042        Document: 00513454763   Page: 2    Date Filed: 04/06/2016



                                   No. 15-10042
      Proceeding pro se, Deloris Phillips appeals the district court’s dismissal
of all of her claims against Defendants. The district court dismissed, with
prejudice, Phillips’s claims against the Federal Bureau of Investigation
pursuant to Federal Rule of Civil Procedure 12(b)(6) upon concluding that
Phillips failed to plead facts sufficient to support any claim for relief and that
the claims were duplicative of previous filings. The district court dismissed
the claims against all of the other Defendants pursuant to 28 U.S.C.
§ 1915(e)(2)(B) upon concluding that the claims were factually frivolous and
malicious. In addition, the district court modified already-existing sanctions
against Phillips to prevent Phillips from filing, removing, or transferring any
litigation in the Northern District of Texas without first obtaining leave from
a district court judge.
      In her brief on appeal, Phillips fails to address the district court’s reasons
for dismissing her claims, does not adequately argue why she is entitled to any
relief, and does not include a statement of issues presented for review.
Although we must liberally construe the briefs of pro se litigants, “pro se
parties must still brief the issues and reasonably comply with the standards of
Rule 28.” Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). By failing to
address the district court’s reasoning, adequately argue entitlement to relief,
and include a statement of issues presented for review, Phillips’s appeal fails
to comply with the Federal Rules of Appellate Procedure. See Toala v. Marriott
White Lodging Corp., 456 F. App’x 476, 477 (5th Cir. 2012). Therefore, we
DISMISS the appeal for want of prosecution. See id. All pending motions are
DENIED.




                                         2